Nicho-lsox, J.
delivered the opinion of the court. The .court are of opinion in this case, that the original sale to the appellee of the house and lot, was a good sale, the auctioneer being the agent of both parties, having entered the appellee’s name in the auction book as the purchaser. The •uniform current of the decisions have been, that such an entry was a sufficient memorandum in writing, of the contract in the sale of chattels, to gratify the requisitions of the statute of frauds; and that statute makes no distinction between a memorandum in writing for the sale of chattels, and the sale of lands.
But the court are of opinion, that the pretended sale-to Tarlton, being for the benefit of one of the executors, was no sale, and that therefore the appellee was not liable for the difference in the price arising from that supposed sale, •and the original sales to him.
JUDGMENT AFFIRMED.